Exhibit 10.1

SEPARATION AND TRANSITION AGREEMENT

THIS SEPARATION AND TRANSITION AGREEMENT (the “Agreement”) is made and entered
into as of this 16 th day of July 2010 (the “Effective Date”), by and between
Zep Inc., a Delaware corporation (the “Company”), and C. Francis Whitaker III,
an individual (the “Executive”).

WITNESSETH:

WHEREAS, Executive is currently employed by the Company and serves as the
Company’s Vice President, General Counsel and Secretary, and as a director of
each of the Company’s subsidiaries; and

WHEREAS, the parties have reached a mutual agreement regarding the cessation of
Executive’s employment with the Company; and

WHEREAS, the parties previously entered into that certain Severance Agreement
dated as of December 31, 2008 (the “Prior Severance Agreement”), and that
certain Change in Control Agreement dated as of December 31, 2008 (the “Change
in Control Agreement”); and

WHEREAS, the parties now desire to amend and terminate the Prior Severance
Agreement and the Change in Control Agreement, and to provide, pursuant to the
provisions of this Agreement, for a Continuing Employment Period (as defined
below), at which time Executive’s employment with the Company will terminate
and, subject to the terms and conditions of this Agreement, Executive will be
eligible for the severance benefits provided for herein.

NOW, THEREFORE, in consideration of the mutual agreements and covenants of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and confirmed, it is agreed as
follows:

1.        Amendment and Termination of Prior Severance Agreement and Change in
Control Agreement.

(a)        Amendment and Termination.    Pursuant to the provisions of
Section 6.7 of the Prior Severance Agreement and Section 14 of the Change in
Control Agreement, the parties hereby agree to amend each of the Prior Severance
Agreement and the Change in Control Agreement to eliminate the two-year notice
of termination provision in Section 1 of each of the Prior Severance Agreement
and the Change in Control Agreement, and to terminate the Prior Severance
Agreement and the Change in Control Agreement, effective concurrently with the
Effective Date of this Agreement, such that, except as provided in Section 1
(b) below, effective immediately, the Prior Severance Agreement and the Change
in Control Agreement shall cease to exist and shall have no further force or
effect whatsoever.

(b)        Continuation and Reconfirmation of Restrictive
Covenants.    Notwithstanding the foregoing, the parties agree that the
confidentiality, non-solicitation and non-competition covenants provided for in
Section 5 of the Prior Severance Agreement shall



--------------------------------------------------------------------------------

continue in full force and effect in accordance with their terms, and Executive
hereby expressly reconfirms, acknowledges and agrees to such provisions, which
are hereby incorporated in full by reference in this Agreement.

2.        Continued Employment Period; Transition Services.

(a)        Relinquishment of Officer and Director Positions; Continuing
Employment Period and Separation from Service.    Executive hereby relinquishes
and resigns from each of his positions as Vice President, General Counsel and
Secretary of the Company and any/all of its subsidiaries, and as a director of
the Company’s subsidiaries, effective immediately as of the Effective Date of
this Agreement. From and after the Effective Date, Executive shall not serve the
Company or any of its subsidiaries in an officer or director capacity. However,
Executive and the Company agree that Executive shall continue to serve the
Company as an employee through the close of business on November 15, 2010. Upon
the expiration of the Continuing Employment Period, Executive’s employment with
the Company shall terminate. For purposes of this Agreement, the last day of the
Continuing Employment Period shall be referred to herein as Executive’s
“Separation from Service Date”.

(b)        Duties During Continuing Employment Period.    Throughout the
Continuing Employment Period, Executive shall continue to report to the Chief
Administrative Officer of the Company, and shall perform such tasks and services
as he may be called upon to perform from time to time, including without
limitation, assisting in the transition of Executive’s successor.

(c)        Compensation and Benefits During Continuing Employment
Period.    During the Continuing Employment Period, Executive shall be entitled
to receive a base salary equal to his current base salary, which shall continue
to be payable pursuant to the Company’s normal payroll periods and policy.
Additionally, Executive shall, during the Continuing Employment Period, be
entitled to participate in all of the Company’s employee benefit plans for which
he is eligible by virtue of his status as an employee of the Company; provided,
however, that Executive shall not receive any additional awards under the
Company’s 2010 Omnibus Incentive Plan.

3.        Severance Benefits.    Subject to, and contingent upon: (i) Executive
carrying out his assigned tasks and duties throughout the Continuing Employment
Period to the reasonable satisfaction of the Company; and (ii) Executive’s
timely execution of the Release provided for and defined in Section 4 hereof,
Executive shall be entitled to the following severance benefits upon the
termination of his employment on the Separation from Service Date:

(a)        Cash Severance Payment.    Executive shall receive a single lump sum
cash severance payment equal to $192,086.00, which payment shall, subject to
Executive’s satisfaction of the contingencies provided for above, be made on
December 17, 2010.

(b)        COBRA Coverage.    Executive shall be eligible to elect continuation
healthcare coverage in accordance with and subject to the provisions of the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”). Executive
will be responsible

 

2



--------------------------------------------------------------------------------

for timely electing COBRA coverage and for paying the full amount of the
required COBRA premiums.

(c)        Other Benefits.    Except as expressly provided herein, all other
fringe benefits provided to Executive as a regular, full time employee of the
Company shall cease on his Separation from Service Date, provided that any
conversion or extension rights applicable to such benefits shall be made
available to Executive in accordance with the normal terms of such benefits.
Except as expressly provided herein, for all other employee benefit plans and
programs sponsored by the Company, Executive’s employment shall be treated as
terminated on his Separation from Service Date, and Executive’s right to
benefits shall be determined under the terms of such plans; provided, however,
that in no event will Executive be entitled to severance payments or benefits
under any other plan, policy, program or agreement (including, without
limitation, the Prior Severance Agreement).

(d)        Code Section 409A.    Nothing in this Agreement is intended to
provide for the deferral of compensation within the meaning of Code section
409A. All payments and benefits provided for herein are intended to satisfy the
short-term deferral exemption under Treas. Reg. section 1.409A-1(b)(4) and/or
the separation pay exemption under Treas. Reg. section 1.409A-1(b)(9).

4.        Release of Claims.    To be entitled to the severance benefits
provided in Section 3 of this Agreement, Executive must, following his
Separation from Service Date, timely execute, and not revoke, the General
Release of Claims in the form attached hereto as Exhibit “A” (the “Release”). If
the Release is not properly executed by Executive and delivered to the Company
within the time periods specified in the Release, the Company’s obligations
under this Agreement will terminate, and Executive shall have no right to any of
the severance benefits, other than continuation coverage under and subject to
the provisions of COBRA, and any vested rights that Executive may have under any
employee benefit plan of the Company.

5.        Miscellaneous.

(a)        No Obligation to Mitigate.    Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment provided for
under this Agreement be reduced by any compensation earned by Executive as a
result of employment by another employer after the Separation from Service Date
or otherwise with respect to benefits coverages.

(b)        Successors; Binding Agreement.    This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representative,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

(c)        Notices.    All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or seven days after mailing if mailed first
class, certified mail, postage prepaid, addressed as follows:

 

3



--------------------------------------------------------------------------------

If to the Company:    Zep Inc.    Attention: Chief Administrative Officer   
1310 Seaboard Industrial Boulevard, N.W.    Atlanta, GA 30318 If to Executive:
   To his last known address on file with the Company

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(d)        Provisions Severable.    If any provision or covenant, or any part
thereof, of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

(e)        Waiver.    Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or the future performance of any such term
or condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(f)        Amendments and Modifications.    This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.

(g)        Entire Agreement.    The terms of this Agreement (including the
provisions incorporated herein pursuant to Section 1(b) hereof), together with
Exhibit A attached hereto, set forth and comprise the entire agreement between
the parties with respect to the subject matter hereof, and replace and supersede
any and all other agreements (whether oral or written) with respect thereto.

(h)        Governing Law.    The validity and effect of this Agreement shall be
governed by and be construed and enforced in accordance with the laws of the
State of Georgia.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Executive:

/s/    C. Francis Whitaker III

C. Francis Whitaker III

 

Zep Inc. By:  

/s/    Robert P. Collins

  Robert P. Collins

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TO

SEPARATION AND TRANSITION AGREEMENT

BETWEEN C. FRANCIS WHITAKER III AND ZEP INC.

GENERAL RELEASE OF CLAIMS

 

a) Released Claims: The undersigned Executive of Zep Inc. (the “Company”),
having entered into that certain Zep Inc. Separation and Transition Agreement
dated                                  (the “Agreement”), which Agreement is
expressly incorporated herein by reference, hereby enters into the following
General Release effective as of the date listed below. This General Release must
be executed and returned to Zep Inc., without modification, within thirty
(30) days of the date of the termination of Executive’s employment in order for
Executive to receive any of the compensation and benefits set forth in Section 4
of the Agreement.

Executive hereby irrevocably and unconditionally fully and finally releases,
acquits and forever discharges all the claims described herein that he may now
have against the Released Parties listed in Section (b), below, except that he
is not releasing any claim that relates to: (1) his right to enforce this
General Release; (2) any rights or claims that arise after the execution of this
General Release; or (3) any rights or claims that he cannot lawfully release.
Subject only to the exceptions just noted, Executive is releasing any and all
claims, demands, actions, causes of action, liabilities, debts, losses, costs,
expenses, or proceedings of every kind and nature, whether direct, contingent,
or otherwise, known or unknown, past, present, or future, suspected or
unsuspected, accrued or unaccrued, whether in law, equity, or otherwise, and
whether in contract, warranty, tort, strict liability, or otherwise, which he
now has, may have had at any time in the past, or may have at any time in the
future arising or resulting from, or in any matter incidental to, any and every
matter, thing, or event occurring or failing to occur at any time in the past up
to and including the date of this General Release. Executive understands that
the claims he is releasing might arise under many different laws (including
statutes, regulations, other administrative guidance, and common law doctrines),
such as, but not limited to, the following:

Anti-discrimination and retaliation statutes, such as Title VII of the Civil
Rights Act of 1964, which prohibits discrimination and harassment based on race,
color, national origin, religion, and sex and prohibits retaliation; the Age
Discrimination in Employment Act (“ADEA”), which prohibits age discrimination in
employment; the Equal Pay Act, which prohibits paying men and women unequal pay
for equal work; the Americans With Disabilities Act and Sections 503 and 504 of
the Rehabilitation Act of 1973, which prohibit discrimination based on
disability; Sections 1981 and 1983 of the Civil Rights Act of 1866, which
prohibit discrimination and harassment on the basis of race, color, national
origin, religion or sex; the Sarbanes-Oxley Act of 2002, which prohibits
retaliation against employees who participate in any investigation or proceeding
related to an alleged violation of mail, wire, bank, or securities laws; Georgia
anti-discrimination statutes, which prohibit retaliation and discrimination on
the basis of age, disability, gender, race, color, religion, and national
origin; and any other federal, state, or local laws prohibiting employment
discrimination or retaliation.

 

Exhibit A-1



--------------------------------------------------------------------------------

Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Executive Retirement
Income Security Act of 1974, which, among other things, protects employee
benefits; the Family and Medical Leave Act of 1993, which requires employers to
provide leaves of absence under certain circumstances; and any other federal
laws relating to employment, such as veterans’ reemployment rights laws.

Other laws, such as any federal, state, or local laws providing workers’
compensation benefits (except as otherwise prohibited by law), restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith; any
state and federal whistleblower laws, any other federal, state, or local laws
providing recourse for alleged wrongful discharge, improper garnishment,
assignment, or deduction from wages, health and/or safety violations, improper
drug and/or alcohol testing, tort, physical or personal injury, emotional
distress, fraud, negligence, negligent misrepresentation, abusive litigation,
and similar or related claims, willful or negligent infliction of emotional
harm, libel, slander, defamation and/or any other common law or statutory causes
of action.

Examples of released claims, include, but are not limited to the following
(except to the extent explicitly preserved by Section (a), above, of this
General Release): (i) claims that in any way relate to allegations of alleged
discrimination, retaliation or harassment; (ii) claims that in any way relate to
Executive’s employment with the Company and/or its conclusion, such as claims
for breach of contract, compensation, overtime wages, promotions, upgrades,
bonuses, commissions, lost wages, or unused accrued vacation or sick pay;
(iii) claims that in any way relate to any state law contract or tort causes of
action; and (iv) any claims to attorneys’ fees, costs and/or expenses or other
indemnities with respect to claims Executive is releasing.

 

b) Released Parties: The Released party/parties is/are Zep Inc., all current,
future and former parents, subsidiaries, related companies, partnerships, or
joint ventures related thereto, and, with respect to each of them, their
predecessors and successors; and, with respect to each such entity, all of its
past, present, and future employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection, and their successors (hereinafter the “Released Parties”).

 

c)

Unknown Claims: Executive understands that he is releasing the Released Parties
from claims that he may not know about as of the date of the execution of this
General Release, and that is his knowing and voluntary intent even though
Executive recognizes that someday he might learn that some or all of the facts
he currently believes to be true are untrue and even though he might then regret
having signed this General Release. Nevertheless, Executive is expressly
assuming that risk and agrees that this General Release shall remain effective
in all respects in any such case. Executive expressly waives all rights he might

 

Exhibit A-2



--------------------------------------------------------------------------------

 

have under any law that is intended to protect his from waiving unknown claims
Executive understands the significance of doing so. If Executive resides in
California, Executive hereby expressly waives the provisions of California Civil
Code Section 1542, which provides as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by his must have materially
affected his settlement with the debtor.” Moreover, this Release does not extend
to those rights which, as a matter of law, cannot be waived, including but not
limited to, unwaivable rights that Executive may have under the California Labor
Code.

 

d) Ownership of Claims: Executive represents and warrants that he has not sold,
assigned or transferred any claim he is purporting to release, nor has he
attempted to do so. Executive expressly represents and warrants that he has the
full legal authority to enter into this General Release for himself and his
estate, and does not require the approval of anyone else.

 

e) Pursuit of Released Claims: Executive represents that he has not filed or
caused to be filed any lawsuit, complaint, or charge with respect to any claim
this General Release purports to waive, and he promises never to file or
prosecute any lawsuit, complaint, or charge based on such claims. This provision
shall not apply to any non-waivable charges or claims brought before any
governmental agency. With respect to any such non-waivable claims, however,
Executive agrees to waive his right (if any) to any monetary or other recovery,
including but not limited to reinstatement, should any governmental agency or
other third party pursue any claims on his behalf, either individually or as
part of any class or collective action.

 

f) FMLA and FLSA Rights Honored: Executive acknowledges that he has received all
of the leave from work for family and/or personal medical reasons and/or other
benefits to which he believes he is entitled under Employer’s policy and the
Family and Medical Leave Act of 1993 (“FMLA”), as amended. Executive has no
pending request for FMLA leave with Employer; nor has Employer mistreated
Executive in any way on account of any illness or injury to Executive or any
member of Executive’s family. Executive further acknowledges that he has
received all of the monetary compensation, including hourly wages, salary and/or
overtime compensation, to which he believes he is entitled under the Fair Labor
Standards Act (“FLSA”), as amended.

 

g)

ADEA Release Requirements Have Been Satisfied: Executive understands that this
General Release has to meet certain requirements to validly release any ADEA
claims Executive might have had, and Executive represents and warrants that all
such requirements have been satisfied. Executive acknowledges that, before
signing this General Release, he was given at least twenty-one (21) days to
consider this General Release. Executive further acknowledges that: (1) he took
advantage of as much of this period to consider this General Release as he
wished before signing it; (2) he carefully read this General Release; (3) he
fully understands it; (4) he entered into this General Release knowingly and
voluntarily (i.e., free from fraud, duress, coercion, or mistake of fact);
(5) this General Release is in writing and is understandable; (6) in this
General Release, Executive waives current ADEA claims; (7) Executive has not
waived future ADEA claims; (8) Executive is receiving valuable consideration in
exchange for execution of this General Release that he would not otherwise be
entitled to receive such consideration; and (9) Employer encourages Executive in
writing

 

Exhibit A-3



--------------------------------------------------------------------------------

 

to discuss this General Release with his attorney (at his own expense) before
signing it, and that he has done so to the extent he deemed appropriate.

 

h) Revocation: For a period of at least seven (7) days following the execution
of this General Release, Executive may revoke this General Release. If Executive
wishes to revoke this General Release in its entirety, he must make a revocation
in writing which must be delivered by hand or confirmed facsimile before 5:00
p.m. of the seventh day of the revocation period to the General Counsel of Zep
Inc. at 1310 Seaboard Industrial Boulevard, Atlanta, Georgia 30318, otherwise
the revocation will not be effective. If Executive timely revokes this General
Release, Employer shall retain payments and benefits otherwise payable to
Executive under the Agreement.

 

i) Access to Independent Legal Counsel; Knowing and Voluntary Execution:
EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO SEEK INDEPENDENT LEGAL
COUNSEL OF HIS OWN CHOOSING IN CONNECTION WITH ENTERING INTO THIS GENERAL
RELEASE. EXECUTIVE FURTHER ACKNOWLEDGES THAT, IF DESIRED, HIS LEGAL COUNSEL HAS
REVIEWED THIS GENERAL RELEASE, THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS AND
CONDITIONS OF THIS GENERAL RELEASE AND THAT EXECUTIVE AGREES TO BE FULLY BOUND
BY AND SUBJECT THERETO. EXECUTIVE HAS CAREFULLY READ THIS GENERAL RELEASE AND
KNOWS AND UNDERSTANDS THE CONTENTS THEREOF, AND THAT HE EXECUTES THE SAME AS HIS
OWN FREE ACT AND DEED.

IN WITNESS WHEREOF, Executive has executed this General Release on the date set
forth below.

 

Date                                           Signature of Executive    

 

    C. FRANCIS WHITAKER III

 

Exhibit A-4